                                     Case 3:19-cv-00208-GMG Document 10-17 Filed 06/04/20 GOVERNMENT
                                                                                           Page 1 of 3 EXHIBIT
                                                                                                        PageID #: 693
                                                                                                                   1-7
                                                      tolJwmv
                                                               n ha c c      F            V
                                                                                                                                                                                                  Firearm
                                                           1                      I   I    at




                                                                                                                                                         lrw co aill                    lolidof              of          d           u   11      Co      i   I    t        I    zl
                                                                                                                                                                      to a    S25-il 000          fine




        Reiid        the       Noficus                histructiows-ind                              Definiliilrt                             forin                                                  Dilh                     the    lic ilwd
                                                                                                                            cia    tilis                  Prepare            in ol-i inlil                         tit                                                prellikcsf     fit

                                usmey              lewpol-ai-iii            L-widiwtvilfivin                          a qualiti-itlIggow                  Show         o     evvilt     in    the       fmlc             sf c        in          which                   tile                                 bi


    locati 41                 u n less         the    trans-Action           qualifies                    undur            18     USC             922 Q      All       cuari must                 be     havich                i-itlea             ill       ink               PLEASF PUN                L
                                                                                                                  Section                                 Be Completed                        Personall-v                     fly    Ti-nnsfei-ee BuN er


                   Tr msfcvec Rivcr s                                Full    Nafnt                                    w                                                                 FLL WJ          10 Cliffthe                                                                                                 oamc
        L is        Namt               iiclatliai                                                                                                                                                                                                                                              Nalll




                                                       F    R                                                                                                                                                                                                                        office         ho
            11111   bt f                   SLI         Ad                                                                                                                                                                                                                COUTV                                                  ST Ik2




                                                                                                          Forci n Col




                                                                                                                                                            v ifcinv         vc1cc       oi         or       morr             racc            to         10                                    and      1011       w1w   be




I             A     iis i cr          th 2       1101owinu           qcst        it       n         liv   chct kim                oF nin

                    1-c        6l                                                                         oll    lh                                                    F                            nhw                        ou        lirc            not             flie              tr1l


              Ji          10111iring                             firc rlll                Son                                                                                 u    ore not          the            lictual                                                            tilt     ti   I    of    vannoi      lr

              the         hi-earm s                   to         w                                        J'Vmj        ai-e       picki                                      dfircalwi                   f'l   i                                                                 W     lit'l




              Nz




c              1    kl    i          oLl   c r
               Ilall          illt                    k    C11




                           vou


              Arc         vou         an              w        61   ti cr   ci ci iddic ed                            it    mii


                                                                                                                                                                                  undul           Fedul-al                   kl n
                                                           fol      nw                                                                                           he    Stme         k    hure       1   ou         rusidi

                                                                                 M              1   1     d     MO-ltll d                                          C       U      Cti        IPCfll     Oillfflliil                 11    ti-i                   111 l


                          01 c         h          I




                                     u bn                                                                                                         nocr    fj Jlo       Florn hie



                                                                                                                                                                                             oc   lhrca lliil                            OLW

              Snch            par ncr

    t          HwS             voll        L     r    t1k on                                                                t'l




                                                                             fc                                                                                        b
               VUniit2d                          SnittfS        oAnw ric i                            5   4
               L




                                                                                                                                   in      itie    Unuc-d


        2   d                  Arc vou                an    lhcn      t io       has                          admi                                               al          under        a



                                                                                                                                                  its   Saltfd   in    the        lntructions


                                                                      rd    vour              fj's                                            AdlllkSiOn         nuniber                          USCJSI                      wX
                                                                                                                                              rransferee BuyLt Continue                                            to                    Ptige

                                                                                                                                                                 PIAGES               BECOA              I     E     SL PARAI E D




                                                                                                                                                                                                                                                                                                                                         US00000347
                               Case 3:19-cv-00208-GMG Document 10-17 Filed 06/04/20 Page 2 of 3 PageID #: 694
                                                                                                      truL                                     and                                     lm e            rend            and           understand                         the          Noticvi      Instructions                 and     Definitions              on   ATF      Foi-m
    I       twdf              that    mi am iers                    in   Section              are                   correct                              cornplete                I




                                                                                                                                           Ln                                                                                                                                                                                              under        Federal                    arld
    4471              1   understand                  that      arrsvwrio                 i   esl     to   question                    I            if   I   am     not       the          actyral        trnntferee bu                                      er    Ls   i    crime         pLinisbable        as    a   felony                                         latt


                 abio          viobite         State       nnd or                local   kw           undersiand                       thOt         a    pe SOD               hO InSl                  el'S
                                                                                                                                                                                                              y         e5           to
                                                                                                                                                                                                                                          any           if        the       questiom             11   b   through          I   IJ    andlor        I    It      through        I   2x
    una                                                                                           I                                                                      IN




    is
            prohibited                from purchasing                             or receh ing               firearm                       I   under tand                 that         a
                                                                                                                                                                                            person                      ho                                         es           to   question         12A      is   prohibited                From         rpeeiving          or




    In5          falsclnr ll           or n        riu n            rt              nl                n                   lFral'ie                  or       mki-cprewnied                           idendfic2flon                                I    ith        rv   Pecf          lo   illk                                     Crili


                                                                                                                                                                                                                                                                                                                                            toy the                       of
    Mom               under           Federal              kriv     and           rnav    Ilso viu         Ile      State          and or                local      law           I    further            understand                                  tlint       the       veputiti e           purchase      offirearms                                    purpose

    resate            to       livelifit-n                                                        a   Federal           firearms                    license         is   a    N   ifflation              of           Federal law                                 tSee


                                                                                                                                                                                                                                                                                                                   T       Celtificat




                                                                                                                        Section                     B        Must Be Compleied                                          M            Tra

                                                                                              d   Owck                                         60       1hol   upI 1                                      17                1   F tri     n       fc




                          I   I'andi   11n
                                                                                                                                                                                                          N           ITT k 01            F   MIC6011
                                                                                                      Sc     bl        1rif       tf




        1
            8a    ldcrin-ficalion                          e       Ftrgma Dri cr

                          Authoril                 and             11    ci




                                                                                                                                                                Ictmf             It       0        111IT W             iiq             1


                  CIOCIIIII IWAtIon                    t




                                                                                                                                                                                                                                                                                                                                                                                          I




                          011 stiow                  19        10    o
                                                                                                                                                                                                                                                                                                                                                                                          I
                                               I




                  0 11 c        th     lr ll   Ic
                                                                                                                                                                                                                                                                                                                                                                                          I




                  11 311 1111H 2d              to Nit          S    ot   l




                                                                                                                                                                                                                                                                                                                                                                                          C




                                                                                                                                                                                                                                 C                11Cd


                                                                                                                                                                                                              I         I
                                                                                                                                                                                                                                  No                                            is


                                                                                                                                                                                                                                                                                                                                                                                          t




                                                                                                                              1
                                                                                                                                                                                       7        1
                                                                                                                                                                                                       Dnicd                                                  F   I         c   71




                      1-11C     1171wt         ind     Bladv             41clitirkotirw               nIIIIII-ter        oi        the             Nk                                                                                                                                                                                                                013



                                                                                                                                                                                                                                                                                                                                   irdkidwil            vhi Jk Nc11C
                                                                                                                                                                                                                                                              I




                                       x1lA                                  i                                                                           NFA                                           Scv                                                    I




                                No     MCS             hcck          w                                                                                           WY r         h'I          D    Aid           ncrn i                    fronn            Olt
                                                                                                                                                                                                                  I




        l suillL              S1 11    Ind         pl-rt




                                                                                                        Section               C                Must          Be Completed                              Personatf                              8        Trnsrervc P1 rr er

f       CO-w      tra Sri              OCU11                                                place      oll      a   dilTCI enI                     dT        5-OW    dhc          dIte         th lf     Ihc                                            bu         lI       signied        Scucoi         A   Oie   Lr l



Cclion                    C     inlimdialely                                 to    the    IFan-sicf        of   file     rlv Llrli-ji



I-C-ert-lfvt                     nt    ni answeri                    to          tile    questions         in       Section                    A    if    this lbrni                  are      still      true correct                                   and            complete

                 Tr       I
                                                                                                                                                                                                                                                                                                                                               Ilioli           Da e




                                                                                                                                               Tra       tisfero rlsel ler                     ContinUe                          to                      Page

                                                                                                                                  STAPLE                       IF   PAGES BECUME                                                  SEPARATED


                                                                                                                                                                                                                                                                                                                               I   F rm                15 Jil   11

                                                                                                                                                                                                                                                                                                                                                         01A




                                                                                                                                                                                                                                                                                                                                                                US00000348
                                                  Case 3:19-cv-00208-GMG Document 10-17 Filed 06/04/20 Page 3 of 3 PageID #: 695




4

                                                                                                                                                                                            ATV Form                                           33 10A         1of                                                  Purchases                                                   of                   land gums                                                  coflslcuti          e                                                      Diii                N       s
FE'li                                                            R                    B         the         close                   of   Bus                               nipletv                                                                                         Alultiple                                                                                                            I




2                       Fcanl                    Nunnbt r                                 oF Firt iirm                              Ti-ansFer-rcid                Wk uc                                                                            wl l                    cvo                                                       Chi l-k                               if7m                     pirt                     of




                                                                                                                                                                                                                                                                                                                                                                                                                                                    lac                           dt-e                   a   Fr         f         I                           e




                       Traci                                                                     imnic                 and                                                                                                                                                                                                                                                                                          611           L




                                                                                          For Denied                                  Cancelled
                                                                                                                                                                  VC     ton

                                                                                                                                                                                                            flic               Peron                      I           Completed                                    si Cfino                                            B       iust Complete

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              15       lol
                                                                                                                                      lividel-stand                OwNutices                 hI11ti-ucfion                                          nd                                                                                                                                                      2flivinfoniolfirill
         certit


tcm                         covrect                              md                   cnroplete                        and           3    flits      entire                                  rI                     d     li   ltl            twvtl
                                                                                                                                                                                                                                                         coniplocil              lit        ol               fluell i'd                              busint'ss pl-eflikes                                                             licensufj      premises                 inchides                  business



temporarik                                                       condlic ed                           From                 ll

                                                                                                                                fillAir           io       u       illol       or    kI   t ot       irt        the            ai ljiw             Sl lie   In         hich            tile             licensi'd                           il        l-e



                                                                                          US C                                                                                                          been denied oi urlocelled                                                           Further ccilil                                                         on the                                                                1     the trnmfevL7u i
                                                                  of iS                                         921 c                                      thit    tvrifls loiop            hLit                                                                                       I




                                                                                                                                                                                                                                                                                                                                                                                                                                      Itilin
scctitifl                         ts             And Sedirm                                           C                                              1       RIN       l etification            ofthe                     ioemiII                             mcorrk-d                      ill         qulu floul
                                                                                                                                                                                                                                                                                                                                                 18               LIlld                     Inv                 r
                                                                                                                                                                                                                                                                                                                                                                                                                              i                  at till       little   fit




lvczt                  i-vinpkic b rind                                                        3        State               ov      loclit        hm       applicable          t1i   tile       fil-ex-vils                          htv irlvs L                 it   is
                                                                                                                                                                                                                                                                           111
                                                                                                                                                                                                                                                                                           belief                 limt                 it        is       flot                 unhil                        fill




dispow                             OF            till              lit                                                                                                                      idewifil-q                         ill        Section           A
4                           Trillis                I't
                                                                                                                                                             pi l




                                                                                                                       T         t-11        If
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  S    T        f        1    R    1-1                    1       NF              I




                                                                                                                                                                                                                                                                                       ic         il     lncl                          I         I        Ilwailll


                                                                                                                                                                                                                    I                                                                                        t j
                                                                        F                                                                                                                                       I                                                                                                   j
                                                                                                                                                                                                                               1
Pill                                    ill              lie                                                                                                                                     t          I             1          i


                      pllc                           I                          f I




                                                                                                                                                                                                                                               I   od                                                    I    l     i
                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                            c             I
                                                                                                                                                                                                                                                                                                                                                              v        c   F            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4      l   7       3           1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       it           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         rr t      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            jI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1       1           1




                      rt2   Lu     i
                                        Ll
                                             t
                                                         I
                                                             I          I   I




                                                                                                                                                                                                                                                                                                         jj              jjI                 Ill          ill
ilit                  t llc


                                                 cllc


                                                                                                                                                                                                                                                                                                              I     Ifld                    D                 I        l-w




                                                                                                                                                                                                                                                                                                                    F            I
                                                                                                                                                                                                                                                                                                                                     I l              1           ll   t        I
                                                                                                                                                                                                                                                                                                                                                                                    I   a   I   I   c                    h


                                                                                                                                                                                                                                                                                                                        ll
                                                                                                                                                                                                                                                                                                                                 ou                           c         111    a L h                e       i
                                                                                                                                                                                                                                                                                                                                                                                                                    t



                                  Ill        l           mi             I             In        4l          I          o T                                                                                                                                                                                              Ji                                        rT           T1111t2ill




                      v                 lI cqEQd                                                                I-j        Iut'1lu                                 ler   to   Il      I   lir
     i   I   It   I
                                                                                 M-POFT i                              I


                                                                                                                                                                                                                                                                                                                                                                                                                         i
2ncc                                    hIj              JOQ                    110i           Ippc tI           Ill                         At    dl                                                                                                                      F qwrhilioo                                               Ill     F IFI IWTTIL                                           1           til




                                                                                                                                                                         Thc t                                                                                                                                                                                                                  I       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t           III-t           f
ii           1 11             mnsi'c Iftz                                   bli           11     mctts                c                                                              r-cquirt


 orth                       III    CcTlon                                                                                       47 9i'Oh                          ATF      Pro I                                                                                           PFt                    l     ilF Iml                                  ifilitui                      pFp                                  i

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   7S
                                                                                                                                                                                                                                                                           Iuld             I           inip                                                                                                                                                                                i




                                  e              ran'k for                                t imr                  I                                 Hlt



                                             complvlcd                                                                    Al    F    Form          44171      tw

                                                                                                                                                                                                                    part                 ud


                                                  rt tt tTTdI
                                                                                                                                                                                                     isil           7                cars          ind                      I   ll
pernial CIII

 liter                      thai             pcriod                         io v                                                                                                                            luulcal                      Ot        I ac                         Yigm                   fllaA       ific                                                        all              t




                                                                                                        l                                                                                                           ill       fo wsa                                       buvcr                       i uiwh c                             III           rtad                 tllI                                 ll
                                                                        alphabc

                                                                                          III     I
                                                                                                                                                                                                                              d Fiml                                       cumplelal                                b                 allotilcl
                                                                                                                                                                                                                                                                                                                                                                           pirscil

                                                                                                                                                                                                                                                                           dtol                                                                                                             oills                        diIl
 447 ao                                          dc Al            ill           Ilc            Iluitz
                                                                                                                                                                                                                                                                                             the


                                                                                                                                                                                                                                                                                                             Illd



                                                                                                                                                                                                                                                                                                                                                                                                                                                           d    F   ml        4   t     Ollkll




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             US00000349
